

	

		II

		109th CONGRESS

		1st Session

		S. 1621

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Ms. Collins (for

			 herself, Mr. Warner, and

			 Ms. Landrieu) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to increase the above-the-line deduction for teacher classroom supplies and to

		  expand such deduction to include qualified professional development

		  expenses.

	

	

		1.Short titleThis Act may be cited as the

			 Teacher Tax Relief Act of

			 2005.

		2.Expansion of

			 above-the-line deduction for certain expenses of elementary and secondary

			 school teachers

			(a)In

			 generalSubparagraph (D) of

			 section 62(a)(2) (relating to certain trade and business deductions of

			 employees) is amended to read as follows:

				

					(D)Certain

				expenses of elementary and secondary school teachersThe deductions allowed by section 162 which

				consist of expenses, not in excess of $400, paid or incurred by an eligible

				educator—

						(i)by reason of the participation of the

				educator in professional development courses related to the curriculum and

				academic subjects in which the educator provides instruction or to the students

				for which the educator provides instruction, and

						(ii)in connection with books, supplies (other

				than nonathletic supplies for courses of instruction in health or physical

				education), computer equipment (including related software and services) and

				other equipment, and supplementary materials used by the eligible educator in

				the

				classroom.

						.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after December 31,

			 2004.

			

